Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 1, 8-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schimke (US20210055838) in view of Van Os et al. (US10270983, Van Os).

As to claims 1, 19, 20:
Schimke shows a method, a corresponding system, and a non-transitory machine-readable storage medium, comprising:
capturing, by an electronic mirroring device, a video feed received from a camera of the electronic mirroring device, the video feed depicting a user (¶ [0022], [0046]) (e.g. camera 110 is configured to capture visual information about objects or persons viewed using smart glasses 101; a user 460 wearing smart glasses 101 stands before a mirror 402 and sees her reflection 461 in the mirror 402);
displaying, by one or more processors of the electronic mirroring device, one or more menu options 
the one or more menu options relating to a first level in a hierarchy of levels (¶ [0048]) (e,g., Menu 470 comprises –e.g., at a first level in a hierarchy-- an appearance settings menu and includes menu items relating to altering the user's appearance);
detecting a gesture performed by the user in the video feed (¶ [0046]) (e.g., The user navigates menus 440 and 470 via hand gestures);
and in response to detecting the gesture, displaying a set of options related to a given menu option of the one or more menu options, the set of options relating to a second level in the hierarchy of levels (¶ [0048]) (e.g., in response to selecting menu item 479 “Import”, displaying a set of options related to importing new menu items or options).
Schimke fails to specifically show: 
Displaying, by the electronic mirroring device, the video feed that depicts the user, the video feed being received from the camera of the electronic mirroring device;
Displaying the one or more menu options on displayed video feed that depicts the user.
In the same field of invention, Van Os teaches: Creative camera. Van Os further teaches: 
capturing, by an electronic mirroring device, a video feed received from a camera of the electronic mirroring device, the video feed depicting a user (column 39, line 64 to col. 40, l. 14) (e.g., in response to detecting input 623, device 600 activates camera 602 (e.g., switches from the rear-facing camera) and updates image display region 620 to display live camera preview 620-1 from camera 602, showing a representation of subject 632 positioned in the field-of-view of camera 602 and background 636 displayed behind subject 632);
Displaying, by the electronic mirroring device, the video feed that depicts the user, the video feed being received from the camera of the electronic mirroring device (column 39, line 64 to col. 40, l. 14) (e.g., in response to detecting input 623, device 600 activates camera 602 (e.g., switches from the rear-facing camera) and updates image display region 620 to display live camera preview 620-1 from camera 602, showing a representation of subject 632 positioned in the field-of-view of camera 602 and background 636 displayed behind subject 632);
Displaying one or more first menu options on displayed the video feed that depicts the user (col. 42, l. 8-21) (e.g., displaying a prompt within the displayed video feed that depicts the user to enable the user to reposition head within the frame);

one or more menu second menu options relating to a first level in a hierarchy of levels (column 40, lines 15-19) (e.g. Device 600 updates camera options region 625 by replacing camera option affordances 619 with visual effects option affordances 624.);
detecting a first gesture performed by the user in the video feed (col. 42, l. 8-21) (e.g., detecting a user gesture to reposition head within the frame);
detecting a second gesture performed by the user 
and in response to detecting the second gesture, displaying a set of options related to a given menu option of the one or more menu options (column 40, lines 44-47) (e.g., in response to detecting input 626, device 600 displays avatar options menu 628 with a scrollable listing of avatar options 630. Avatar options menu 628 also includes selection region 629 for indicating a selected);
the set of options relating to a second level in the hierarchy of levels (column 40, lines 42-47) (e.g., listing of avatar options 630 are second level options associated with avatar effects affordance 624-1).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Schimke and Van Os before the effective filing date of the invention, to have combined the teachings of Van Os with the method as taught by Schimke. 
One would have been motivated to make such combination because a way to more easily and effectively display visual effects and  would have been obtained and desired, as expressly taught by Van Os (col. 1, l. 29-31).

As to claim 8, Van Os further teaches:
The method of claim 1, wherein the one or more menu options comprise an undo previously captured video clip option, a video clip generation option, and a filter option (col 82, l. 10-25).
One would have been motivated to make such combination because a way to more easily and effectively display visual effects and  would have been obtained and desired, as expressly taught by Van Os (col. 1, l. 29-31).

As to claim 9, Van Os further teaches:
The method of claim 1, wherein the given menu option comprises a video clip generation option that causes the electronic mirroring device to capture a video clip, and wherein the given menu option is a first option comprising a first augmented reality experience (col. 47, l. 14-24).
One would have been motivated to make such combination because a way to more easily and effectively display visual effects and  would have been obtained and desired, as expressly taught by Van Os (col. 1, l. 29-31).

As to claim 10, Van Os further teaches:
The method of claim 9, wherein the set of options comprises a second option relating to a second augmented reality experience (col. 48, l. 9-21).
One would have been motivated to make such combination because a way to more easily and effectively display visual effects and  would have been obtained and desired, as expressly taught by Van Os (col. 1, l. 29-31).

As to claim 11, Schimke further shows:
The method of claim 10, wherein the first augmented reality experience comprises application of one or more augmented reality whole body outfits to the user, and wherein the second augmented reality experience comprises addition of one or more augmented reality elements to the video feed (¶ [0048]).

As to claim 12, Schimke further shows:
The method of claim 10, wherein the second augmented reality experience comprises launching one or more applications (¶ [0019]) (e.g., an app may access a social network, contacts, etc).

As to claim 13, Van Os further shows:
The method of claim 1, further comprising enabling selection of the given menu option after selecting the given menu option from the set of options (column 40, lines 42-47) (e.g., selecting the listing of avatar options 630 associated with avatar effects affordance 624-1)
One would have been motivated to make such combination because a way to more easily and effectively display visual effects and  would have been obtained and desired, as expressly taught by Van Os (col. 1, l. 29-31).


As to claim 16, Schimke further shows:
The method of claim 1, wherein the electronic mirroring device comprises an eyewear device through which a user views a static mirror (¶ [0048]).

As to claim 17, Schimke further shows:
The method of claim 16, wherein the one or more menu options are displayed by a display of the eyewear device at a position in three-dimensional space that overlaps the static mirror (¶ [0048]; fig. 4b).

As to claim 18, Schimke further shows:
The method of claim 17, wherein the user sees a reflection of the user in the static mirror through lenses of the eyewear device and the one or more menu options appear as augmented reality elements on the lenses of the eyewear device on the static mirror (¶ [0046]-[0048]).

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schimke (US20210055838) in view of Van Os et al. (US10270983, Van Os), further in view of Herdy (US20130242064).

As to claims 2, 3:
Schimke, Van Os show a method substantially as claimed, as specified above. 
Schimke, Van Os fail to specifically show: determining that hands of the user are in a predetermined configuration; wherein the predetermined configuration comprises a prayer stance in which palms of hands of the user are in contact with each other and fingers of the palms of the hands are vertically disposed or at least one of the hands being in a closed fist configuration.

In the same field of invention, Herdy teaches: method for providing social content. Herdy further teaches: determining that hands of the user are in a predetermined configuration; wherein the predetermined configuration comprises a prayer stance in which palms of hands of the user are in contact with each other and fingers of the palms of the hands are vertically disposed or at least one of the hands being in a closed fist configuration (¶ [0124]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Schimke, Van Os and Herdy before the effective filing date of the invention, to have combined the teachings of Herdy with the method as taught by Schimke, Van Os. 
One would have been motivated to make such combination because a way to have the system automatically detect a gesture and perform an action in response to the detected gesture would have been obtained and desired, as expressly taught by Herdy (¶ [0124]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schimke (US20210055838) in view of Van Os et al. (US10270983, Van Os), further in view of Harrises et al. (US20190371028, Harrises).

As to claim 4:
Schimke, Van Os shows a method substantially as claimed, as specified above. 
Schimke, Van Os fails to specifically show: wherein detecting the gesture comprises: determining that a pose of a whole body of the user is in a predetermined configuration.
In the same field of invention, Harrises teaches: augmented reality systems utilizing reflections. Harrises further teaches: wherein detecting the gesture comprises: determining that a pose of a whole body of the user is in a predetermined configuration (¶ [0382]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Schimke, Van Os and Harrises before the effective filing date of the invention, to have combined the teachings of Harrises with the method as taught by Schimke, Van Os. 
One would have been motivated to make such combination because a way to animate a user’s avatar would have been obtained and desired, as expressly taught by Harrises (¶ [0382]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schimke (US20210055838) in view of Van Os et al. (US10270983, Van Os), further in view of Marlin et al. (US20200404161, Marlin).

As to claim 5-7:
Schimke, Van Os shows a method substantially as claimed, as specified above. 
Van Os further teaches: an option comprises a video clip generation option that causes the electronic mirroring device to capture a video clip of the user of a specified duration (col. 56, l. 63 to col. 57, l. 19).
Schimke, Van Os fail to specifically show: further comprising selecting an option from the set of options in response to determining that a position of a hand of the user continues to overlap the position of the option for an entire duration of a timer; performing an adjustment to the given menu option based on the position of the hand that overlaps the position of the given menu option; wherein the adjustment to the given menu option comprises changing the specified duration of the video clip.

In the same field of invention, Marlin teaches: method for providing social content. Marlin further teaches: selecting an option from a set of options in response to determining that a position of a hand of the user continues to overlap the position of the option for an entire duration of a timer; performing an adjustment to the given menu option based on the position of the hand that overlaps the position of the given menu option; wherein the given menu option comprises a video clip generation option that causes the electronic mirroring device to capture a video clip of the user of a specified duration, and wherein the adjustment to the given menu option comprises changing the specified duration of the video clip (¶ [0063]-[0066]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Schimke, Van Os and Marlin before the effective filing date of the invention, to have combined the teachings of Marlin with the method as taught by Schimke, Van Os. 
One would have been motivated to make such combination because a way to more easily switch between photo and video modes would have been obtained and desired, as expressly taught by Marlin (¶ [0082]).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schimke (US20210055838) in view of Van Os et al. (US10270983, Van Os), further in view of Rhodes Jr. et al. (US20190251749, Rhodes).

As to claims 14, 15:
Schimke, Van Os shows a method substantially as claimed, as specified above. 
Schimke, Van Os fails to specifically show: wherein the electronic mirroring device comprises a stationary device in which a size of the display has a height that is greater than a height of the user, and wherein the camera is a front-facing camera that is on a same side as the display of the electronic mirroring device;
wherein the electronic mirroring device comprises a mobile device fixed on a camera stand, and wherein the camera is a front-facing camera that is on a same side as the display of the electronic mirroring device.
In the same field of invention, Rhodes teaches: augmented reality mirror system. Rhodes further teaches: wherein the electronic mirroring device comprises a stationary device in which a size of the display has a height that is greater than a height of the user, and wherein the camera is a front-facing camera  that is on a same side as the display of the electronic mirroring device (¶ [0023], [0038]);
wherein the electronic mirroring device comprises a mobile device fixed on a camera stand, and wherein the camera is a front-facing camera that is on a same side as the display of the electronic mirroring device (¶ [0023], [0038].
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Schimke, Van Os and Rhodes before the effective filing date of the invention, to have combined the teachings of Rhodes with the method as taught by Schimke, Van Os. 
One would have been motivated to make such combination because a way to richly display content to a user through a mirror would have been obtained and desired, as expressly taught by Rhodes (¶ [0004]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abovitz et al. 		[U.S. 10295338], Method And System For Generating Map Data From An Image
Tran			[U.S. 10052026], Smart mirror
Valdivia			[U.S. 10165261]. User Interactions In Virtual Spaces
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 57127032643264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        10/27/2022